Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims under 35 USC 112(b) is withdrawn in view of the amendment to the claims.
The rejection of claims 7 and 9 under 35 USC 112(d) is withdrawn in view of the amendment to the claims.

Specification
The disclosure is objected to because of the following informalities: In the amendment to the specification filed 4/20/21 for paragraph [0019], in the second to last line, it appear “TLR9” should have been indicated as deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting CpG-induced TNFalpha and/or IL-12p40 activity by administering the antibody according to claim 1 or pharmaceutical composition thereof to a subject in need thereof, does not reasonably provide treating a disease related to TLR9 or abnormal activity thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the reasons set forth in the previous Office action and as recast below to omit issue(s) relating to prevention, which have been obviated by the amendment, and to address the amendment wherein the treatment is of a disease caused by abnormal TLR9 activation.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The instant methods are drawn to a method of treating a disease caused by abnormal TLR9 activation, comprising administering the antibody of claim 1 or pharmaceutical composition thereof to a subject. There are several enablement issues for the claims. For treatment there is no requirement that the subject is in need of such treatment. Also, while the specification lists diseases which may be treated by administration of antibody NaR9, which comprises SEQ ID NO:2, 4, 6, 8, 10 and 12, the specification does not provide a reasonable expectation of success (see below), although, it does show inhibition of CpG-induced TNFalpha and IL-12p40 (Fig. 4 and 6, [0014], [0081]-[0082]) and, necessarily, inhibition or reduction of TLR9 activity.
The specification lists many diseases which may be treated by the instant invention, including systemic lupus erythematosus (SLE), type 1 diabetes, and graft versus host disease (e.g., [0050]). The claims as amended recite only treating a “disease caused by abnormal TLR9 activation”, without limitation about what the abnormality is. The specification explains that in vitro it was shown that when antibody NaR9 was administered to cells 4 hours prior to CpG ligand addition, TNFalpha and IL12p40 production was suppressed in an antibody concentration-dependent manner ([0081]). The specification describes experiments in which the antibody was administered 15 hours prior to CpGB and D-(+)-galactosamine administration in mice ([0078]). Using this protocol, about 90% of mice administered the CpGB ligand died within 10 hours after ligand administration, compared with about 20% of mice receiving antibody NaR9 prior to 
The role of TLR9 in disease is complex. The specification provides only very general guidance or direction for the use antibody NaR9 or other antibody comprising the CDRs set forth in claim 1 for the treatment of diseases, and does not provide a reasonable expectation of successful treatment of disease as claimed based on the paucity of in vivo experimental data, as well as complexity shown by the prior art as to the benefits and negative impacts of suppressing TLR9 activity.  Independent claims 10 and 17 are not drawn to treatment of any particular disease, but only one which is caused by abnormal TLR9 activity.  While SLE, for example, may have some association with abnormal TLR9 activity, there is nothing in the specification nor sufficient support in the prior art to lead the skilled artisan to conclude that the disease is “caused 

Applicant argues (p. 7 in REMARKS) that due to the amendment to the claims, the methods are now enabled. The argument has been fully considered, but is not persuasive.  For the reasons discussed in the rejection above, the claims remain not enabled for treatment of specific disease or for, as amended, treatment of a disease cause by abnormal TLR9 activation. In 2018, the Inventors published a post-filing reference discussing applications of anti-TLR9 antibodies (Fukui et al. Inflammation and Regeneration (2018) 38:11). The reference discusses the experiments set for in the instant application (p. 5, col. 1, through first paragraph of col. 2). It also notes (p. 5, col. 2, last paragraph) that, “There is no evidence of the therapeutic effect of anti-TLR on the disease in human, however, TLR antagonist nucleic acids has already proceeded to clinical trial [70].” Table 1 discusses that for SLE, TLR9 activation has controversially been shown, separately, to have a protective and detrimental effect. For psoriasis, the Table states that peptide LL37, a psoriasis-associated factor, associates with self-derived DNA and stimulates TLR9 in pDCs; however, the instant specification showed that while anti-TLR9 antibody NaR9 suppressed TNFalpha and IL-12p40 production in BM-MCs and BM-cDCs, there was no observable effect on BM-pDCs. Again, these findings show the complexity of the role of TLR9 in disease as well as the unpredictability of treating a particular disease with a particular anti-TLR9 antibody.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646
June 17, 2021